DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendments to the claims received on 4/28/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 9-10 in the filing on 4/28/2021 that the cited prior art does not teach the amended portions of claim 1.  

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed, however existing art has been maintained.  Respectfully, Tzirkel-Hancock teaches an “indication is derived from a user command,” and “identifying the first context based on an analysis of words present in the first user command,” and “an indication to accomplish a second task, wherein the indication to accomplish the second task is derived from a second user command,” and “determining, using a processor, whether the second task is associated with the first context or another context, wherein the determining comprises analyzing words present in the second user command,” and “initiating at least one other interactive session responsive to determining that the second task is associated with the another context.”  Tzirkel-Hancock teaches an “indication is derived from a user command,” with a voice command to find a seafood restaurant [Tzirkel-Hancock 0035].  Tzirkel-Hancock teaches “identifying the first context based on an analysis of words present in the first user command,” with a context handler that switches different contexts during a session [Tzirkel-Hancock 0021] and a analyzes all speech in a session with a speech understanding module [Tzirkel-Hancock 0015] that uses 
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 4/28/2021 is moot in view of new grounds of rejection.  
Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first user command" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11 and 20 have similar issues.  Examiner interprets “the first user command” to mean the “a user command” from line 4.  
Claims 2-10, and 12-19 are dependent claims which inherit the 35 U.S.C. §112(b) issues of their independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al., Patent Application Publication number US 20150039316 A1 (hereinafter “Tzirkel-Hancock”), in view of Hambleton et al., Patent Application Publication number US 20040217986 A1, (hereinafter “Hambleton”).
Claim 1:  Tzirkel-Hancock teaches “A method (i.e. method [Tzirkel-Hancock 0037]), comprising: 
receiving, at an information handling device (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user [Tzirkel-Hancock 0015]), an indication to begin an interactive session (i.e. 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: step 1 is a voice command, which begins an interactive session) to accomplish a task (i.e. a case… from a navigation dialog context [Tzirkel-Hancock 0035] note: a task of navigating to a restaurant) that affects a first real-world aspect (A navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display), wherein the indication is derived from a user command (i.e. 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: step 1 is a voice command, which begins an interactive session) and wherein the interactive session is associated with a first context (i.e. a case… from a navigation dialog context [Tzirkel-Hancock 0035]) and is a multi-turn conversational session (Tzirkel-Hancock 0035 shows an example of a navigation session, reproduced below, with exchanges 1-4, and 12-13 related to the navigation session);

1. <User> "Find me a restaurant serving seafood." 
2. <System> "Bill's Crab Shack is a half mile away and serves seafood." 
3. <User> "What is their price range?" 
4. <System> "Sorry. No price range information available." 
5. <User> [activates context trigger] 
6. <User> "Call Bob." 
7. <System> "Calling Bob." 
8. <Bob> "Hello?" 
9. <User> "Hey, Bob. Is Bill's Crab Shack expensive?" 
10. <Bob> "Um, no. It's a 'crab shack'." 
11. <User> "Thanks. Bye." [hangs up] 
12. <User> "OK. Please take me there." 
13. <System> "Loading destination..." [Tzirkel-Hancock 0035]

identifying the first context (i.e. context handler module 202… configured to manage and understand how users 40 switch between different dialog contexts during a spoken dialog session [Tzirkel-Hancock 0021]) based on an analysis of words present in the first user command (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a first user command); 
receiving, during the interactive session and prior to completion of the task, an indication to accomplish a second task (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: multi-turn navigation conversation is interrupted with a task to “call Bob,” in lines 5-11), wherein the indication to accomplish the second task is derived from a second user command (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: multi-turn navigation conversation is interrupted with a command to “call Bob,” in line 6); 
determining, using a processor, whether the second task is associated with the first context or another context (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: plain speech is used to change contexts.  From “analysis of words,” all speech is analyzed for its content.  Thus, all plain speech is analyzed for its context, and is analyzed if it’s a continuation of the first context, or a new context), wherein the determining comprises analyzing words present in the second user command (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a second user command); 
initiating at least one other interactive session responsive to determining that the second task is associated with the another context (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026]… "dialog context" generally refers to a particular task that a user 40 is attempting to accomplish via spoken dialog... general categories of tasks provided by the speech system--e.g., "phone", "navigation"… a way for a user to move within the context tree provided by the speech system, and in particular allow the user to easily move between the dialog contexts [Tzirkel-Hancock 0022] note: “a way for a user to move between dialog contexts of phone and navigation” in light of using speech to as a context trigger in Tzirkel-Hancock 0026 corresponds to a “determining of a first context from another context”), wherein the at least one other interactive session is associated with performance of another task that affects a second real-world aspect, contextually different from the first real-world aspect (Tzirkel-Hancock 0035 teaches a user using a navigation session with “Find me a restaurant”; interrupting the navigation session to “Call Bob”; and then continue the navigation session “take me there.”  A navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display) different from a call session (speaker, microphone, ringing Bob’s phone)), and wherein the indication is not preceded by a session activation command (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: another task is performed without using a wake word); and 
performing, prior to completion of the task associated with the interactive session, at least one output function associated with the another task (Tzirkel-Hancock 0035 teaches prior to completion of a navigation request in lines 1-4, an output function associated with another task, a call, in lines 5-11, and returning to the navigation request in lines 12-13).”
While Tzirkel-Hancock teaches a multi-turn conversational session in 0035, it may be perceived that the first context, navigation, is interrupted before more navigational conversation occurs.  Hambleton teaches “…an interactive session to accomplish a task (i.e. a sub-routine actually where the system says, via 101, "Please say the amount and accounts for the funds transfer." [Hambleton 0028]) that affects a first real-world aspect (Hambleton 0028 teaches a real-world aspect that transfers funds from one account to another account)… and wherein the interactive session is associated with a first context and is a multi-turn conversational session (i.e. FIG. 1, call flow 10 is a directed dialog call flow [Hambleton 0028] note: Fig. 1 elements 103-106 show multiple questions in the call flow, thus it is a multi-turn conversational session);… 
receiving, during the interactive session and prior to completion of the task, an indication to accomplish a second task (i.e. if the talker wants to take over the call flow and request his/her checking balance, this can be accomplished [Hambleton 0028]);…
wherein the at least one other interactive session is associated with performance of another task that affects a second real-world aspect (i.e. checking balance [Hambleton 0028] note: checking an account balance queries an account for its current value), contextually different from the first real-world aspect (i.e. funds transfer… checking balance [Hambleton 0028] note: checking an account balance accesses the real world aspect of one account.  Funds transfer requires the real world aspects of a “from account,” a “to account,” and a specified amount of money.  The real-world aspects of these two tasks are different, thus the contexts are also different); and
performing, prior to completion of the task associated with the interactive session, at least one output function associated with the another task (i.e. after retrieving the proper balance, the speaker would then have his/her account balance so the speaker would then be ready to proceed with the application he/she was using prior to the ‘interruption.’ [Hambleton 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzirkel-Hancock to include the feature of having the ability to have multi-turn conversation sessions as disclosed by Hambleton.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 2:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 1, above.  Hambleton teaches “wherein the interactive session comprises receiving at least one user input (i.e. will repeat to the caller what the caller has requested, by saying, "Do you want to transfer $500 from account XXXX to account YYYY?". Icons 42 and 43 verify that the caller has answered with the proper grammar, such as "yes", "okay," or an equivalent affirmative response [Hambleton 0042]) and performing at least one output function responsive to the at least one user input (i.e. if the transfer is validated, icon 44 controls the flow of information to the proper location so as to control the transfer [Hambleton 0042]).”   


Claim 3:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 1, above.  Hambleton teaches “wherein the at least one other interactive session comprises receiving at least one user input (i.e. a user might be asked to "say the amount you wish to transfer." In response thereto, the user asks, "How much money do I have in my savings account?" [Hambleton 0014]) and performing the at least one output function responsive to the at least one user input (i.e. when a talking user says "checking balance," in answer to a question, the system can stop what it is doing with respect to that talking customer, and then retrieve the checking balance call flow routine [Hambleton 0016]).”   
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 4:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 1, above.  Hambleton teaches “wherein the first context associated with the interactive session (i.e. funds transfer [Hambleton 0028]) is different than the another context associated with the at least one other interactive session (i.e. checking balance [Hambleton 0028]).”  
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart 

Claim 5:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 1, above.  Hambleton teaches “further comprising receiving user input and identifying, using a processor (i.e. a computer system [Hambleton claim 9]), an interactive session associated with the user input (i.e. the user may be in the middle of a funds transfer scenario and may have given the "from" account' and the "to" account [Hambleton 0016]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 6:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 5, above.  Hambleton teaches “wherein the identifying comprises using a statistical weighting algorithm to identify the interactive session (i.e. each grammar is a collection of words [or] phrases that are passed to a system component [Hambleton 0012]…grammars… are weighted to work with all of the directed grammars [Hambleton 0015]… if the recognizer believes it understood what was said, but is only 50% certain… [Hambleton 0047]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 7:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 5, above.  Hambleton teaches “wherein the identifying comprises determining a context associated with the user input (i.e. the processing that is followed by each of these grammars is defined separately so that each grammar can be context sensitive [Hambleton 0015]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 8:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 7, above.  Hambleton teaches “further comprising determining whether the determined context is associated with the interactive session or the another interactive session (i.e. more than one grammar active at any given time. The first active grammar being the grammar associated with the directed questions, i.e the grammar that is "expected" to be received from the speaker. The second (or subsequent) grammars that are active are those pertaining to a wide range of other responses [Hambleton 0013]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 9:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 7, above.  Hambleton teaches “further comprising determining that the determined context comprises a new context that is not associated with the interactive session (i.e. funds transfer [Hambleton 0028]) or the another interactive session (i.e. checking balance [Hambleton 0028]) (i.e. some of these [grammars] can always be active (help, emergency, operator) and others can be active in context to the basic grammar (next month, different city name, etc) [Hambleton 0013]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 10:  Tzirkel-Hancock and Hambleton teach all the limitations of claim 1, above.  Hambleton teaches “further comprising performing, after performing the at least one output function, at least one output function associated with at least one of: the interactive session and another interactive session (i.e. the user may be in the middle of a funds transfer scenario and may have given the "from" account' and the "to" account, but for some reason then says: "I want my checking balance." The system then obtains the checking balance using the checking balance call flow (or a portion thereof), telling the balance to the user and then continuing with the funds transfer call flow [Hambleton 0016]).”
One would have been motivated to combine Tzirkel-Hancock and Hambleton, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 11: Tzirkel-Hancock and Hambleton teach an information handling device (i.e. a spoken dialog system (or simply "speech system") [Tzirkel-Hancock 0012]), comprising: at least one processor (i.e. processor [Tzirkel-Hancock 0011]); a memory device (i.e. memory that executes one or more software or firmware programs [Tzirkel-Hancock 0011]) that stores instructions 

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 16: Claim 16 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.

Claim 20: Tzirkel-Hancock and Hambleton teach a product, comprising: a non-transitory storage device that stores code (i.e. Non-transitory computer-readable media bearing software instructions [Tzirkel-Hancock Claim 17]), the code being executable by a processor (i.e. the software instructions instruct the processor to [Tzirkel-Hancock Claim 20]) to perform the operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171